DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks filed August 9, 2022, with respect to the rejection(s) of claim(s) 1-29 under 35 USC 103 have been fully considered and are persuasive, especially with regard to teaching “wherein the different number of spokes for each of the at least two regions sample the center of k-space” of claim 1 because modifying Bolster’s stack-of-stars acquisition to do what is claimed would undermine the advantages of the stack-of-stars acquisition mode.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of reconsideration of the broadest reasonable interpretation of the claimed invention in light of the disclosure.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two k-space regions includes the center of k-space and a greater number of spokes (i.e. the general k-space acquisition scheme of claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 16, and 29 recite the limitation “determining a different number of spokes for each of the at least two k-space regions based upon a radial sampling pattern, wherein the different number of spokes for each of the at least two k-space regions sample a center of k-space and wherein one of the at least two k-space regions includes the center of k-space and a greater number of spokes”. The specification discloses in pages 10-11, Referring to FIG. 3, a 2D data sampling method is depicted where, to reconstruct a specific time frame, k-space may be segmented into a set of rings. The rings, including the central ring 310, may consist of radial spokes 305 acquired at the time frame of interest. In one configuration, the number of spokes 305 in each ring may be a Fibonacci number and moving outwards from the central ring 310 the number of spokes 305 in each ring may be the next Fibonacci number in a sequence. In one configuration, image reconstruction may use a k-space filter 300 consisting of five rings with 21 spokes 305 for central ring 310, 34 spokes 305 for second ring 320, 55 spokes 305 for third ring 330, 89 spokes 305 for fourth ring 340, and 144 spokes 305 in outer ring 350. In this five ring example, the filtered data is of a total of 1228 data points in k-space. The radius of each ring may be chosen such that the number of spokes 305 in each ring fulfills a Nyquist sampling criterion. The filtered data may be regridded and Fourier transformed into images with a matrix size of 32x32, or other appropriate size, such as 64x64. Prior to regridding, the density compensation function may be calculated and applied to the data. For the example where the central ring 310 contains 21 spokes 305, this data sampling and reconstruction approach allows for an effective temporal resolution of 7.56 s (equivalent to the acquisition time of the central 21 spokes 305) with a voxel size of 11.25 pL (5.625 pL nominal), surpassing the spatial and temporal resolution achieved at ultrahigh fields. In one configuration after the k-space filtering, all images may be reconstructed using the nonuniform fast Fourier transform (NUFFT) toolbox [0040]. In some configurations of the 3D sampling method, every spoke samples the center of k-space, which will have additional SNR benefit over the stack-of-stars sampling scheme. In this configuration, when the k-space filter segments k-space into a different numbers of 3D shells in a similar manner to the 2D rings depicted for k-space in FIG. 3, the central shell will contain the greatest number of spokes since each spoke in the outer shells will sample the center of k-space [0043]. Based on the above paragraphs’ description and figure 3, the outer ring has the most spokes and does not include the center of k-space due to being a ring. One of ordinary skill cannot take the plain meaning of the claim language and construct the k-space sampling scheme that would meet all the conditions required by the claim, since the claim requires seemingly contradictory conditions to exist simultaneously (i.e. the two regions being radially separated in k-space and also overlapping by virtue of sampling the center of k-space). 
Even though there is a presumption that an adequate written description of the claimed invention is present when the application is filed, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. See MPEP 2163(I)(A). Applicant has provided sufficient particularity for demonstrating the stack-of-stars k-space sampling method, as in Fig. 2 and Fig. 3, of which is also taught by both the previously applied Bolster and Beck prior art references. As indicated by Applicant in the response filed August 9, 2022, the claimed invention is not directed to the stack-of-stars k-space sampling process but something else. Par. 0043 of the disclosure provides the only support for the analogous claim 1 limitation “the central shell will contain the greatest number of spokes since each spoke in the outer shells will sample the center of k-space”, and this feature seems to be an alternate embodiment to the stack-of-stars sampling approach. Reading par. 0043, one of ordinary skill may interpret the 3D sampling method as a radial sampling within different sized spheres, not rings. However, this is not claimed, as the claims require distinct, nonoverlapping rings (i.e. “regions radially separated in k-space” claim 1, lines 7-8). There is no corresponding figure or additional disclosure directed towards the claimed embodiment in order to provide the particularities to show possession of the claimed invention. 
Therefore, Applicant has not demonstrated possession of the claimed invention, especially with regard to the claim limitation "wherein one of the at least two k-space regions [the central ring 310 of Fig. 3] includes the center of k-space AND a greater number of spokes" in combination with intervening limitations. 
Claim Rejections - 35 USC § 112(b

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims, MPEP 2173.06(II). In this instance, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. The examiner is unable to provide a suitable interpretation for the claims in light of the disclosure and construe them over the prior art.
Claim 1 recites the limitation “segmenting the k-space data into at least two regions radially separated in k-space…. wherein the different number of spokes for each of the at least two k-space regions sample a center of k-space and wherein one of the at least two k-space regions includes the center of k-space and a greater number of spokes”. It is unclear how two radially separated regions can overlap to include the center of k-space, since sampling the center of k-space requires the regions to be overlapping, not radially separate.
Claim 1 recites the limitation “wherein the different number of spokes for each of the at least two k-space regions sample a center of k-space and wherein one of the at least two k-space regions includes the center of k-space and a greater number of spokes”. It is unclear how sampling the center would result in having greater number of spokes in the center of the k-space instead of the outer region. The claims recite segmenting the k-space data into at least two regions radially separated in k-space (e.g. rings) and then the outer region would sample the center of k-space which is a stack of star method which will result in having greater number of spokes in the outer rings. Even for sake of argument, the outer ring initially has more spokes defined than an inner ring, if sampling is performed along all the spokes of the outer ring through the center of k-space, the result would be a star (not a stack of stars) and all rings would contain therein the same number of spokes, which contradicts that which is required by the claim.
Independent claims 16 and 29 are rejected for the same reasoning as for claim 1 above.
Claims 2-15, 17-28 are rejected by virtue of their dependency upon a rejected claim.

No Art Rejection
Regarding claims 1-29, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art (see rejections under 35 USC 112(a) and 35 USC 112(b) above). since to do so would necessarily require considerable speculation with regard to the meets and bounds of the claimed subject matter, in re Steele 305 F.2d 859, 134 USPQ 292 (CCPA 1962). See MPEP 2173.06(II).
In this case, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims. The examiner is unable to provide a suitable interpretation for the claims in light of the disclosure without resorting to a high amount of speculation. 
Examiner is available for interview.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           
/Angela M Hoffa/             Primary Examiner, Art Unit 3799